Citation Nr: 9918219	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for service-connected 
low back disorder, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for testicular cancer 
with right orchiectomy, claimed as secondary to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime duty from January 1977 to 
February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 RO rating decision 
which reduced the veteran's rating for his service-connected 
low back disorder from 10 percent to zero percent 
(noncompensable), effective July 22, 1991.  The RO also 
simultaneously granted him a 10 percent evaluation for 
multiple noncompensable disabilities pursuant to 38 C.F.R. 
§ 3.324 (1998).  The veteran later completed an appeal of a 
February 1998 RO rating decision, which denied service 
connection for testicular cancer, claimed as secondary to in-
service exposure to asbestos.  

In June 1996, the Board remanded the issue of entitlement to 
restoration of a compensable rating for service-connected low 
back disorder.  In May 1997, the RO restored the 10 percent 
evaluation, effective July 22, 1991.  See Supplemental 
Statement of the Case (SSOC) dated in May 1997.  Accordingly, 
the issues on appeal are as characterized on the front page 
of this decision.  

In April 1996 the veteran testified at a VA Central Office 
hearing before a Member of the Board who is no longer 
employed with the VA.  In March and April 1999, after 
issuance of notice of his right to do so, the veteran waived 
his right to another Board hearing.  No further development 
in this regard is necessary.  


FINDINGS OF FACT

1.  No complaint, treatment, or diagnosis of testicular 
cancer is shown in service.  

2.  There is no competent medical evidence of any diagnosis 
of asbestos-related testicular cancer.  


CONCLUSION OF LAW  

The claim for service connection for testicular cancer, 
claimed as a result of exposure to asbestos in service, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for 
disease that is due to, or the result of, in-service exposure 
to asbestos.  See McGuinty v. Brown, 4 Vet.App. 428 (1993).  

As to claims for service connection for asbestosis or other 
asbestos-related disease, the Board notes that there has been 
no specific statutory guidance with regard to these claims, 
nor has the Secretary promulgated any regulations.  However, 
VA has issued a circular on asbestos-related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1).  The 
pertinent provisions provide that asbestos fiber masses have 
a tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors, although many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis); however, asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Pertinent to the 
instant case on appeal, cancers of the larynx and pharynx as 
well as the urogenital system (including the testes and 
excepting the prostate) may also be associated with asbestos 
exposure.  See M21-1, Part III, par. 5.13 and Part VI, par. 
7.21.  

The initial question, however, that must be answered with is 
whether the veteran has presented a well-grounded claim of 
service connection for testicular cancer, claimed as a result 
of in-service exposure to asbestos.  In this regard, the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded"; that the claim must be plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  

In the instant case, the veteran does not contend, and the 
service medical records do not show, treatment for, or 
diagnosis of, testicular cancer while in service, or for many 
years thereafter.  Thus, there is no basis upon which to 
establish service connection for testicular cancer on a 
direct basis.  Rather, the veteran asserts that he was 
exposed to asbestos in service, which he thinks probably 
caused, over time, his later diagnosed testicular cancer. 

The veteran's service medical and personnel records show that 
in April 1985, he had one incident of exposure to asbestos 
during a rip out of asbestos insulation.  In May 1985, he was 
included in the Navy Asbestos Medical Surveillance Program.  
However, no complaints, treatment, abnormalities, or 
diagnosis are shown on later in-service examinations, 
including on separation from service in February 1989.  A May 
1985 asbestos respiratory physical examination was negative.  
A February 1998 employment information form indicates that 
his post-service occupation was that of "materials 
handler," a position he maintained for more than 15 years, 
and a position in which he retired on disability after a 
work-related musculoskeletal injury.  

However, inasmuch as the objective medical evidence of record 
fails to show that the veteran's currently has asbestos 
related testicular cancer, the claim is not plausible, 
notwithstanding any in-service asbestos exposure. 

The medical evidence reveals treatment from September 1994 
for anaplastic seminoma of the testis, with rare 
syncytiotrophoblast, with subsequent right radical 
orchiectomy.  A scrotal sonogram in October 1990 revealed no 
intratesticular masses, with minimal extra-testicular fluid 
on the left, and no other findings.  On VA testicular 
examination in November 1996, the veteran denied any 
subsequent treatment.  The diagnosis was orchiectomy, right, 
and testicular tumor, with metastases (anaplastic seminoma).  

A January 1998 VA medical (physician) statement of the Chief 
of Compensation and Pension Unit, was obtained which included 
a review of the veteran's entire VA claims file, including 
the service medical records.  A history of exposure to 
asbestos "in North Carolina," and that a May 1985 
respiratory physical examination had been negative, were 
noted.  Significantly, the reviewing physician opined that 
there was no causal relationship between asbestos exposure 
and the veteran's current testicular cancer, as well as the 
questionable metastatic tumors.  Hence, the only medical 
opinion as to the etiology of the veteran's current condition 
militates against the veteran's claim.

While the veteran is competent to testify as to his asbestos 
exposure (which, here, need not be relied upon in view of his 
service records), see McGinty, 4 Vet. App. at 483, and may 
well believe that he currently has testicular cancer as a 
result of his in-service asbestos exposure, as a lay person 
without medical training or expertise, he is not competent to 
render a medical opinion on the etiology of his condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In the absence of competent evidence of an asbestos-related 
condition, the veteran's claim for service connection for 
testicular cancer is not plausible, and must be denied as not 
well grounded.  While the M21-1 provision cited to above 
suggests that some cancers of the urogenital system, which, 
presumably includes testicular cancers, may be associated 
with asbestos exposure, it does not establish such a 
relationship as a medical fact; here, such a relationship has 
been medically ruled out. 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim.  As such, VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim, to include having the veteran undergo examination, or 
to otherwise develop the record.  See Epps, 126 F.3d at 1468; 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
McKnight v. Brown, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

As a final point, the Board notes that, although the RO did 
not specifically deny the claim on appeal as not well 
grounded, where an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to satisfy its duty to inform the appellant of the 
evidence necessary to complete his application for service 
connection.  See 38 U.S.C.A. § 5103(a) (1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).





ORDER

In the absence of evidence of a well-grounded claim, service 
connection for testicular cancer, claimed as a result of in-
service  exposure to asbestos, is denied.  


REMAND

As clearly noted in the Board's June 1996 remand, although 
the veteran is service-connected for low back pain, the 
record also reveals, among other things, that he suffered a 
work-related accident in 1992, and that he current suffers 
from various low back conditions, to include lumbar facet 
syndrome, post-traumatic, from which he appears to be totally 
disabled.  The Board requested that the examining physician 
indicate "which of the veteran's back-related symptoms can 
be attributed to injuries in service and which can more 
likely be attributed to some other intervening cause or 
event."  While the veteran was afforded VA orthopedic and 
neurological examinations in November 1996, neither examiner 
distinguished symptoms attributable to service-connected 
versus non service-connected impairment, or indicated that 
such was not possible.  If it is not possible to distinguish 
the symptomatology, the reasonable doubt doctrine dictates 
that all the veteran's symptoms be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Here, however, the Board cannot reach such a 
conclusion in the absence of the requested medical opinion.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  

Accordingly, this case is hereby remanded for the following:

s the information regarding symptomatology due to non-
service-connected intercurrent injury was not obtained on 
recent VA examinations, as specifically requested on Board 
remand in June 1996, the following development is requested: 

1.  The RO should obtain and associate 
with the record any pertinent outstanding 
records of medical treatment from all 
relevant VA facilities and any other 
source(s) identified by the veteran.  If 
any search for records is negative, that 
fact should clearly be documented in the 
veteran's claims file.  

2.  The RO should have the veteran 
scheduled to undergo VA examination by a 
neurologist, with orthopedic 
consultation, as needed.  All necessary 
tests and studies (to include range of 
motion testing) should be accomplished, 
and all clinical findings reported in 
detail.  The examiner should specifically 
note whether there is objective evidence 
of any limited or excess movement, 
weakness, excess fatigability, 
incoordination, painful motion or and 
painful motion.  The RO should 
specifically indicated whether the 
veteran experiences additional functional 
loss (due to such factors as those noted 
above) during flare-ups or with use, and 
express such functional in terms of 
degrees of additional degrees of lost 
motion, if possible. The veteran's claims 
folder, along with a complete copy of 
this remand, must be made available to, 
and be reviewed by, the examiner

Following completion of all examination 
of the veteran (to include receipt of any 
consultation report(s)), and review of 
the claims folder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed low back condition is related 
to the in-service injuries for which the 
veteran has been service-connected for 
low back pain; and, if so, the nature of 
any such relationship.  If the examiner 
concludes that no such relationship 
exists, he should attempt to distinguish, 
to the extent possible, the symptoms 
attributable to service-connected 
condition from that attributable to any 
nonservice-connected low back disability. 

If the examiner is unable to provide any 
of the requested information, he should 
clearly so state, and indicate why.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions drawn (with 
citation, as necessary, to specific 
evidence of record) in a typewritten 
report.

3.  Thereafter, the RO should review the 
examination report to determine if it is 
compliance with this remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

4.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for an 
increased rating for service-connected 
low back disorder, on the basis of all 
pertinent evidence of record (to include 
all that added to the record since the 
last supplemental statement of the case) 
and all applicable laws, regulations, and 
case law.  Adjudication of the claim 
should include consideration of whether 
an increased rating on an extra-schedular 
basis, pursuant to the provisions of 
38 C.F.R. § 3.321 (1998), is warranted.  
The RO should provide adequate reasons 
and basis for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and addressing all 
issues and concerns that are noted in 
this remand.  

5.  If the benefit sought by the veteran 
continues to be denied, then he, and his 
representative, should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

